PER CURIAM.
The former wife appeals a final judgment of partition entered subsequent to a dissolution of marriage. The former husband has confessed error in part, conceding that the former wife, as the paying coten-ant, was entitled to reimbursement for one-half of a disputed portion of the homeowners’ insurance covering the premises. See Danoff v. Danoff, 501 So.2d 1361, 1364 (Fla. 4th DCA 1987). Under the method of computation followed in the final judgment, item F(i) must be reduced from $2,088 to $1,044, and the totals in the judgment must be recalculated accordingly. The trial court was entirely correct, in our view, in rejecting the former wife’s contention that she was entitled to reimbursement for the entire $2,088 insurance amount. Finally, the trial court correctly applied Barrow v. Barrow, 527 So.2d 1373, 1377 (Fla.1988), in computing the reasonable rental value of the property.
Affirmed in part, reversed in part, and remanded.